Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                     No. 04-21-00233-CV

                     VIA METROPOLITAN TRANSIT AUTHORITY,
                                   Appellant

                                               v.

                                       Manuel FLORES,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV6515
                       Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order denying VIA
Metropolitan Transit Authority’s plea to the jurisdiction is REVERSED and judgment is
RENDERED granting VIA Metropolitan Transit Authority’s plea to the jurisdiction and
dismissing Manuel Flores’s claims against VIA Metropolitan Transit Authority for lack of subject
matter jurisdiction. Costs of appeal are taxed against Appellee Manuel Flores.

       SIGNED August 3, 2022.


                                                _____________________________
                                                Liza A. Rodriguez, Justice